Citation Nr: 0412919	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-15 147A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right hand 
disability.

2.  Entitlement to service connection for left hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied service connection for right 
and left hand disabilities.  The veteran perfected a timely 
appeal of this determination to the Board.

During the course of this appeal, the veteran relocated to 
Hopkins, South Carolina, and his claims folder was 
transferred to the Columbia, South Carolina, RO.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  With resolution of all reasonable doubt in the veteran's 
favor, right hand degenerative joint disease had its onset 
during service.

3.  With resolution of all reasonable doubt in the veteran's 
favor, left hand degenerative joint disease had its onset 
during service.


CONCLUSIONS OF LAW

1.  Right hand degenerative joint disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  Left hand degenerative joint disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for bilateral hand disability and that the 
requirements of the VCAA have in effect been satisfied.

VA has associated with the claims folder the veteran's 
service medical records, and in February 2001, he was 
afforded a formal VA examination to determine the nature and 
extent of his right and left hand disabilities.  He and his 
representative have been provided with a Statement of the 
Case and Supplemental Statement of the Case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notified them of the evidence 
needed by the veteran to prevail on the claim.  Although VA 
has not obtained pertinent outstanding records of the 
veteran's post-service treatment for his right and left hand 
conditions, and to date, VA has not issued him a letter 
advising him of the evidence needed to substantiate his 
claims and offered to assist him in obtaining any relevant 
evidence, in light of this decision, in which the Board 
grants service connection for degenerative joint disease of 
the right and left hands he has not been prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the 
veteran and his representative have been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims, and in light of the Board 
favorable determinations, there is no prejudice to him by 
appellate consideration of the claim at this time, without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000)), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, for certain 
chronic diseases, such as arthritis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for arthritis is one 
year.  38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In his statements and testimony, the veteran points out that 
he was seen during service for hand problems and was 
diagnosed as having arthritis of his hands shortly after his 
discharge.  Moreover, he emphasizes that he was unable to 
continue working for the United States Postal Service (USPS) 
because of his bilateral hand disability, and indeed, had to 
undergo surgery to treat the condition.  Further, he cites 
the medical evidence showing that he had the disability 
within one year of his discharge, and requests that all 
reasonable doubt regarding whether the disability became 
manifest to a compensable degree within the first post-
service year be resolved in his favor.  

As a preliminary matter, the Board notes that it has reviewed 
the medical and lay evidence of record.  Because it is clear 
that the veteran suffers from degenerative joint disease of 
the right and left hands, the Board will focus on the 
evidence that relates to whether this condition was incurred 
in or aggravated by disease or injury that took place during 
the veteran's military service, or was manifested to a 
compensable degree within one year following his discharge.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service medical records confirm that the veteran was seen 
for treatment of hand problems.  The veteran filed a claim of 
service connection for bilateral hand disability in November 
2000, and in February 2001, he was afforded a formal VA 
examination.  The examiner noted that the veteran had VA 
surgery to his left hand in January 2001 and that he was 
scheduled to undergo right hand "repair" due to 
degenerating joints; he also reported that the veteran 
complained of having pain in the "repair area."  Following 
his examination the examiner diagnosed the veteran as having 
a flail deformity of the thumb due to a history of injury and 
degenerative joint disease of the metacarpophalangeal joint.

In March 2001, the veteran submitted a report prepared by a 
VA physician, which was sent to the USPS, the veteran's 
employer, indicating that the veteran had extensive 
degenerative joint disease of his hands, bilaterally.  The 
examiner stated that the veteran had undergone surgery in 
January 2001 to treat his left hand condition and that he was 
being followed by the rheumatology and orthopedic clinics at 
the VA Lakeside Hospital.

In August 2001, his representative submitted a November 2000 
report prepared by the veteran's private treating 
orthopedist, a hand and upper extremity specialist, Dr. 
Nicole F. Einhorn, in which she noted that she treated the 
veteran that same month and that he was unable to lift more 
than five pounds or grip due to his bilateral hand 
disability.

In denying this claim, the RO concluded that there was no 
evidence showing that the veteran had arthritis to a 
compensable degree within one year of his discharge from 
active duty.  In March 2003 and April 2004 written argument, 
the veteran's representative, citing the medical evidence 
showing that he was treated within one year of his separation 
for bilateral hand problems and underwent surgery for 
extensive bilateral joint disease, maintained that service 
connection was warranted for right and left hand arthritis.

In light of the foregoing, the Board agrees and finds that 
service connection is warranted for degenerative joint 
disease of the right and left hands.  In reaching this 
determination, the Board concludes that it is highly unlikely 
that the veteran's extensive bilateral joint disease of both 
hands, which a VA physician noted in a report dated slightly 
more than one year following his discharge, was not manifest 
to a compensable degree within the first post-service year.  
The Board finds that this is especially so given that he 
underwent left hand surgery just thirteen months after 
discharge (it was certainly scheduled prior to that date), 
and he was scheduled to undergo repair for his right hand 
degenerative joint disease shortly thereafter.  Further, Dr. 
Einhorn's November 2000 report shows that the disability was 
symptomatic within one year of his separation.  Thus, in the 
absence of any contradictory medical opinion addressing the 
etiology or onset of this disorder, and with the resolution 
of all reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports his claim of entitlement to 
service connection for right and left hand degenerative joint 
disease.  




ORDER

Service connection for degenerative joint disease of the 
right hand is granted.

Service connection for degenerative joint disease of the left 
hand is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



